DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 of the claim 1 ends in a period, but it is not the last line of the claim.  The Examiner suggests amending the line to end in a semicolon.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed April 22nd, 2022 and is 35 pages in length fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the currently filed IDS has already been considered in the parent and has no space for a new signature and date considered section as they are already filled in by the submitter prior to their consideration by the examiner.  The examiner suggests re-submitting the IDS with the previous annotations removed from all 35 pages.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-7 are provisionally rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Errico et al. (US 2009/0326452).
Regarding claim 1, Errico et al. disclose a system for inserting an intervertebral prosthesis into a space between two adjacent vertebrae, the system comprising an intervertebral prosthesis (160) having two endplates (164a, 164b, figure 1h) movable with respect to one another, wherein the two endplates of the intervertebral prosthesis have a width (see figure below) in a lateral direction of the endplates between opposite lateral sides of the endplates which width is greater than a depth (see figure below) in an anterior/posterior direction of the endplates (figure 1i); a prosthesis grasping device (400), wherein the prosthesis grasping device is configured to insert the two endplates in an assembled configuration into the space between two adjacent vertebrae (figures 4k-4p, ¶117) and wherein the prosthesis grasping device is configured to grasp the two endplates from an anterior side of the endplates (figures 4k-4p, ¶117); at least one prosthesis pusher device (500, figures 5a-5dd) which is discrete from the prosthesis grasping device, the prosthesis pusher device having a distal end (see figure below) configured to push against the endplates of the intervertebral prosthesis (figures 5p-5dd), wherein after the intervertebral prosthesis is inserted into the space, the at least one prosthesis pusher device is used to engage and push the prosthesis farther into the space (¶75-77, ¶113, ¶117, ¶148).
Regarding claim 2, Errico et al. disclose the prosthesis grasping device is shaped to pass between two opposable jaws of a vertebral spacing device disposed between the two adjacent vertebrae (if one chooses to use a vertebral spacing device in combination with the system).
Regarding claim 3, Errico et al. disclose the at least one pusher device comprises an elongate shaft (502) having a proximal end (@508/@518/@528/@538/@548) and a distal end (see figure below); a concave pusher portion (see figure below) disposed at the distal end, the pusher portion adapted to push the endplates either simultaneously or individually into the space; and a handle (508/518/528/538/548) disposed at the proximal end.
 Regarding claim 4, Errico et al. disclose the distal end of the at least one pusher device has a concave shape (see figure below) configured for pushing against inner rims of the two endplates (figures 5p-5dd).
Regarding claim 5, Errico et al. disclose the intervertebral prosthesis includes a core (see figure below) and the grasping member is configured to grasp the two endplates of the intervertebral prosthesis with the core located between the endplates (figures 4e, 4g). 	Regarding claim 6, Errico et al. disclose the two endplates of the intervertebral prosthesis are separable from each other (if one so chooses by removing 164b).
Regarding claim 7, Errico et al. disclose the inner rims of the intervertebral prosthesis surround the core when the core is located between the endplates (figure 1h).

    PNG
    media_image1.png
    351
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    837
    1571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    596
    1057
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775